Luke, J.
An approval of á certiorari bond by the clerk of the municipal court of Atlanta is not such an approval as is required by the Civil Code (1910.), § 5185. In order to meet the requirements of this section, a certiorari from the appellate division of that court must show the giving of the proper certiorari bond approved by the judges from whose judgment certiorari is prayed. Georgian Co. v. Button, 18 Ga. App. 507 (89 S. E. 601). The court did not err in dismissing the first certiorari. The court having properly dismissed the first certiordri upon the ground that it was void (see Singer Sewing Machine Co. v. Dacus, ante, 297, 90 S. E. 8), the plaintiff in error could not recommence the certiorari, and it was not error to dismiss the second certiorari.

Judgment affirmed.


Wade, O. J., and Jenhins, J., concur.